UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 15-4062


                            UNITED STATES OF AMERICA

                                              v.

                                   MARCUS WALKER,
                                           Appellant


                          On Appeal from the District Court
                        for the Eastern District of Pennsylvania
                              (E.D. Pa. 2-13-cr-00391-002)
                    Honorable Legrome D. Davis, U.S. District Judge


                           SUR PETITION FOR REHEARING


Present: JORDAN, KRAUSE, and ROTH, Circuit Judges.

       The petition for rehearing filed by appellant in the above-entitled case having been

submitted to the judges who participated in the decision of this Court, it is hereby

ORDERED that the petition for rehearing by the panel is granted. The opinion and

judgment entered on June 5, 2019, are vacated.1

       The parties are directed to file supplemental letter briefs, limited to five single-

spaced pages, addressing the significance of United States v. Davis, 139 S. Ct. 2319



       1
        As the merits panel has vacated the prior opinion and judgment, action is not
required by the en banc court.
(2019), for the proper disposition of this case. The supplemental letter briefs should be

directed to the panel and must be filed within fourteen days.



                                          BY THE COURT,

                                          s/ Cheryl Ann Krause
                                          Circuit Judge

Dated: September 6, 2019
ARR/cc: All Counsel of Record